DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record does not disclose or render obvious  a housing part providing a housing space in an optical path of the light output from the light source and housing at least the optical element and the holding member in the housing space, wherein the supporting substrate is fixed to the holding member by a first screw member, the holding member is fixed to the housing part by a second screw member, a first elastic member is configured to form a seal between the supporting substrate and the holding member, and the first screw member and the second screw member are positioned outside of the first elastic member in the radial direction.
The closest prior art of record, Yamamoto, discloses a projector 10 having a projector casing in which excitation light sources 71, reflection mirrors 75, collective lens 78, and a luminous light emitting device 100 are disposed. Light emitted by the excitation light source 71 is reflected by reflection mirrors 75, collected by collective lens 78, and enters a luminous light emitting device 100. 

However, Yamamoto also fails to teach at least "wherein the supporting substrate is fixed to the holding member by a first screw member, the holding member is fixed to the housing part by a second screw member, a first elastic member is configured to form a seal between the supporting substrate and the holding member, and the first screw member and the second screw member are positioned outside of the first elastic member in the radial direction," as required by amended claim.
Furthermore, Yamamoto states that "[t]he lens holder 104 is joined at a rear surface thereof to a front surface of the luminescent material holding metallic plate 102...so as to close and seal tight the luminescent material plate 101." See Paragraph [0074] of Yamamoto. Thus, Yamamoto already creates a seal between the lens holder 104 to the luminescent material holding metallic plate 102 when joining them together. Therefore, a person of ordinary skill in the art would not use an elastic member for sealing purposes, as a seal already exists.
Therefore, amended claim 1 is patentable over Yamamoto.
Claims 2-8 are allowed as they depend from an allowed claim.
With respect to claim 9, the prior art does not suggest or render obvious a housing part that has a housing space; a pickup lens unit that has a lens holding 
The closest reference of record, Yamamoto, fails to teach at least a housing part having a first side plate portion to which a lens holding member is attached, a second side plate to which a light source is attached, and a third plate portion to which a diffusion unit is attached and first elastic member that is configured to form a seal between the supporting substrate and the lens holding member. Furthermore, Yamamoto states that "[t]he lens holder 104 is joined at a rear surface thereof to a front surface of the luminescent material holding metallic plate 102...so as to close and seal tight the luminescent material plate 101." See Paragraph [0074] of Yamamoto. Thus, Yamamoto already creates a seal between the lens holder 104 to the luminescent material holding metallic plate 102 when joining them together. Therefore, a person of ordinary skill in the art would not use an elastic member for sealing purposes, as a seal already exists.
Thus, Yamamoto fails to teach at least the above limitations of new claim 12.
Claims 10-16 are allowed as they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mashimo (US 2019/0391385) discloses a further elastic member (see Paragraph [0092]; wherein the first elastic member is referred to as the vibration proof member) is provided between the holding member (Figures 1 and 10; Lens Barrel 108) and the fluorescent material supporting substrate (see Figures 1 and 10 and Paragraphs [0043] and [0092]; wherein it is disclosed that the holder 110 holds the drive section 112 and the phosphor wheel 111 coupled to the drive section 112 and wherein it is further disclosed that the lens barrel 108 is fixed to the holder 110 via a vibration-proof member such as vibration-proof rubber or vibration-proof gel. With this configuration the vibration-proof member is disposed between the lens barrel 108 and the portion of phosphor wheel 111 on which phosphor layer 111 b is disposed due to the structural connections facilitated by the holder 110 and the drive section 112).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882